Laughlin, J. (dissenting):
The sole ground of the demurrer is that the complaint does not state facts sufficient to constitute a cause of action. The complaint alleges that in 1897, the plaintiff being then the editor and manager of The Wall Street Daily News, the defendants entered into an agreement with him, partly in writing and partly in parol, whereby they “ agreed to and did set apart, as the property of and for the benefit of said plaintiff,” 500 shares of the common capital stock of the Pittsburgh, Cincinnati, Chicago and St. Louis Railroad Company, of the par value of $100 each, and placed said stock with other like shares of the capital stock of said railroad company, owned by them and others, and “ controlled by them for the purpose of forming a pool or combination of said stock, and dealing in or manipulating the price of the same on the New York Stock Exchange and elsewhere, with the view of enhancing the value of all of such shares; ” that it was further provided by said agreement “ that in case a loss , should be incurred in such dealings or manipulation it should, so far as the said plaintiff was concerned, be borne by the defendants, while if a profit resulted therefrom the said defendants were, upon demand of said plaintiff, to account for and pay over to said plaintiff the profit that would be and become due to him on accdunt of the shares so set apart for him up to and at the time such demand was made; ” that in consideration of the said agreement on the part of the “defendants as such trustees,” the “'plaintiff was to perform certain work and services on request and on behalf of said defendants in and about the enhancement of the value of said stock through the.medium of the said newspaper;” that plaintiff has fully performed said contract on his part, and that by reason of the services so performed by him, and of the dealings.and manipulation of said stock by the defendants, as contemplated in *22the agreement, the market price of the stock rose rapidly and large : profits accumulated thereon in favor of the parties heretothat ■plaintiff thereafter demanded of defendants “ that they account for "and pay over to him his share of such profits; ”, that “ said trust is still open and the accounts of said trustees have not been settled or .adjusted, or the. amount due said plaintiff tinder said trust agreement ascertained; ” that the other defendants allow the defendant 'Carley, who is insolvent, to “ manage, control and manipulate said stock; ” that the defendants are doing and procuring to be done various acts in violation of the said plaintiff’s rights, respecting 'said five hundred shares of stock and the profits already, or to be 'derived from the sale thereof, which tend' to render' "any judgment which may be recovered herein ineffectual; that said plaintiff has a substantial interest in said shares of stock and the profits already, or to be derived from the sale thereof, now in the possession or under the control of said defendants,- as such trustees, and there is danger that such stock, or the profits already, or to be derived from the sale -theréof will be removed by said defendants beyond the jurisdiction of said court, or will be lost, materially injured and destroyed.”
The prayer for relief is: (1) That “ an accounting be had,” and that defendants pay over to plaintiff “ any and all sums of money or profits found to be due him upon such accounting.” (2) That defendants' be enjoined pendente lite from -interfering with or disposing of said 5.00 shares of stock, -if still in their possession or under their control, or any money or profits due to plaintiff under said agreement. - - (3) That a receiver of said stock or of the profits derived by defendants “ as such trustees ” from a sale or transfer thereof be appointed. And (4) the usual prayer for “ other and further relief.”
On demurrer, every allegation of fact and every fact that may be "implied -therefrom by reasonable and fair intendment must be taken as true. (Sage v. Culver, 147 N. Y. 241; Coatsworth v. Lehigh Valley R. Co., 156 id. 451 ; Greeff v. Equitable Life Assurance Society, 160 id. 19.) Under the chancery practice, a demurrer would of course lie to a bill of complaint hot showing a cause of "action in equity. (Grandin, v. Leroy, 2 Paige, 509; Wiswall v. Hall, 3 id. 313.) The Code of Civil Procedure (§ 3339) provides that “ there is only one form of civil action. The distinction *23■ between actions at law and suits in equity, and the forms of those actions and suits, have been abolished.”
The demurrer follows strictly the language of the 8th subdivision of section 488 of the Code of Civil Procedure, which authorizes a •demurrer where it appears on the face of the complaint <£ that the -complaint does not state facts sufficient to constitute a cause of action.” The plaintiff is not obliged to expressly state in his complaint whether he is proceeding at law or in equity. The Only requirement is “ a plain and concise statement of the facts constituting ” the cause of action, “ without unnecessary repetition,” and “ a demand of the judgment to which the plaintiff supposes himself entitled.” (Code Civ. Proc. § 481, subds. 2, 3.) The complaint does not denominate the action a suit in equity, and the plaintiff has neither placed it upon the Special Term calendar nor moved for a reference, nor done anything by which he has elected to stand or fall upon his complaint .as sufficient for equitable relief. The prayer for relief is a limitation upon the right to recover only where no answer has been interposed. In such case, the judgment may not be more favorable to plaintiff than that demanded in the complaint; but where the defendants have answered, the plaintiff may have any judgment warranted by the proofs and embraced within the issues. (Code Civ. Proc. § 1207; Chaurant v. Maillard, 56 App. Div. 11.)
The doctrine has been announced in general terms that if a case for either legal or equitable, relief is alleged, the complaint is not •demurrable, because the plaintiff has not demanded the precise relief to which he is entitled. (Lester v. Seilliere, 50 App. Div. 239.; Wetmore v. Porter, 92 N. Y. 76 ; Parker v. Pullmam & Co., 36 App. Div. 208.) This rule, however, is not to be applied literally to all cases. The judgment must follow the allegations as well as the proof; and. where the complaint is clearly framed in equity for •equitable relief, it may, in the discretion of the court, be dismissed even at the trial, although the evidence shows a cause of action at '.law (Arnold v. Angell, 62 N. Y. 508; Hawes v. Dobbs, 137 id. 465 ; Ketchum v. Depew, 81 Hun, 278) ; but the better practice in -such cases is for the court to retain the action and send it to the trial calendar. (Thomas v. Schumacher, 17 App. Div. 441, 447, 448; affd. on opinion below, 163 N. Y. 554; Ashley v. Lehmann, 54 App. Div. 45; Emery v. Pease, 20 N. Y. 62; Cuff v. Dorland, *2455 Barb. 482.) The preponderance of authority seems to be to the effect that on a demurrer, for the purpose of ascertaining whether a good cause of action is stated, the inquiry is whether the plaintiff would be entitled to a judgment for any relief by default.. Accordingly, it is held that where a pleading is framed as an action at law,, and there is no prayer for any form of equitable relief, if the complaint fails to state a good cause of action at law, it is demurrable even though the -facts would afford ground for equitable relief; and it is likewise held that where all the allegations of a complaint are for equitable relief, and equitable relief only is demanded, if a good cause in equity be not alleged, the complaint is demurrable even though the facts stated show that the plaintiff has a cause- of action at law. (Cody v. First Nat. Bank, 63 App. Div. 199 ; Swart v. Boughton, 35 Hun, 281; Kelly v. Downing, 42 N. Y. 71.)
I am inclined to think the complaint cannot be sustained in equity. The allegations are not sufficient, if provedi, to establish a partnership between the parties, and plaintiff is-not entitled to -an accounting on that theory. Sharing in the profits as compensation for services rendered does not constitute one a partner. (Smith v. Bodine, 74 N. Y. 30: Richardson v. Hughitt, 76 id. 55 ; Merchants Nat. Bank v. Barnes, 32 App. Div. 92; McCullough v. Pence, 85 Hun, 271.) If the plaintiff owned the stock and intrusted it to the defendants to manipulate, or if by the agreement it was to become his, a trust would exist between them'concerning it, and he would be entitled to an accounting (Marston v. Gould, 69 N. Y. 225; Marvin v. Brooks, 94 id. 71; Parker v. Pullman & Co., 36 App. Div. 208 ; Schantz v. Oakman, 163 N. Y. 148); but as I read the complaint, the plaintiff is only interested in the profits. Nor does he show that the taking of the account of defendants’ transactions with the stock will be -so complicated or difficult as to warrant a court of equity in taking cognizance of the action within the authority of Parker v. Pullman & Co. (supra).
■ I think, however, that within the rules stated, the allegations of ■ the complaint and the relief demanded do not necessarily stamp the action as in equity. The complaint sufficiently avers a cause of action for services rendered and for the breach of the contract to account for profits on the stock and pay the same as consideration for such services. In effect, these allegations of the complaint *25show, that profits have been earned under the agreement; that plaintiff is entitled to share therein, and that the defendants have refused upon demand to pay the amount owing to him. The ultimate object of the action is to recover a judgment for the amount of such profits. It will be necessary to take an account to determine the amount to which the plaintiff is entitled ; and, therefore, the complaint, even if the action be deemed at law, properly demands that an accounting be had. The demand concerning the account is not in the form adopted in equity practice, viz., that defendants be directed to render an account, but in the form authorized by the Code in an action at law, viz., that “ an accounting be had to ascertain the amount owing to plaintiff and for which he is entitled to judgment.” The complaint as thus construed is for a cause of action specified in section 420 of the Code of Civil Procedure; but inasmuch as the sum of money demanded is not fixed by the terms of the contract or capable of ascertainment therefrom by computation only, judgment could not be taken by default without an application to the court. (Code Civ. Proc. §§419, 420,1212, 1215.) Oru such application the court or a judge thereof must render the judgment to which the plaintiff is entitled, and may, “ without a jury or with a jury, if one is present in court, make a computation or assessment, or take an account or proof of a fact for the purpose of enabling it or them to render the judgment or to carry it into effect;. or * * * direct a reference or a writ of inquiry for either pulpóse,” except that in an action for personal injuries or an injury to-property, the damages must be ascertained on a writ of inquiry.
If the action be regarded as one to recover money only, it is thus, seen that the taking of an account to determine the amount of the recovery is expressly authorized by the Code, even if the defendant, should make default. It is also authorized by the Code upon a trial or upon a reference. (Code Civ. Proc. §§ 1013, 1015; Smith v. Bodine, supra; Wisner v. Consolidated Fruit Jar Co., 25 App. Div. 362; McCullough v. Pence, supra; Parker v. Pullman & Co., supra.) An action to recover compensation determinable by the profits of an individual or firm is an action at law, and under-the authorities above cited, the account may be taken by the court, or upon a reference. (Thomas v. Schumacher, supra ; Ashley v. Lehmann, supra ; Wisner v. Consolidated Fruit Jar Co., supra .)■
*26In tha case at bar I think the complaint does, not attempt to state ■a cause of action of which a court of equity would have exclusive jurisdiction, nor is the prayer for judgment confined to a demand for equitable relief. A judgment for money only is demanded, and the taking of the account is necessary solely to determine the amount. A temporary injunction, such as may issue in an action at law, is prayed for ; but there is no demand for injunctive relief by final judgment. It is true that some of the allegations indicate that the pleader undertook to frame his complaint in equity, but as no equitable relief could in any aspect of the case be awarded,, tins .should not be deemed a controlling election. I see no insuperable obstacle to the plaintiff’s sustaining and prosecuting his action to trial and final judgment in a court of law. I find no authority for sustaining a demurrer to a complaint ill an action at law upon the ground that, while demanding a money judgment, the amount is not stated, owing to the fact that it depends on an accounting. In this respect the McCullough and Wisner Cases (supra) were like .the case at bar.
In my opinion, therefore, the demurrer should have been overruled and the interlocutory judgment should be reversed, with costs, but with leave to the defendants to answer upon payment of the costs of the appeal and of the demurrer.
Judgment affirmed, with costs, with leave to plaintiff to amend on payment of costs in this court and in the court below.